Citation Nr: 0303190	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
shoulders, elbows and wrists, including as due to an 
undiagnosed illness.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for headaches and entitlement to service 
connection for joint pain of the shoulders, elbows and left 
wrist.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1987 to May 1991.  
His claim comes before the Board on appeal from a September 
1999 rating decision of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office.  

In written statements received in July 1996, the veteran 
raised claims of entitlement to service connection for chest 
pains, a diminished attention span, sweating, short-term 
memory impairment, cold sweats, forgetfulness and a lack of 
concentration.  This matter is referred to the RO for 
appropriate action.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for headaches and 
entitlement to service connection for joint pain of the 
shoulders, elbows and left wrist.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  The Board 
will then wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing these 
issues. 




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for that claim's 
equitable disposition. 

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran's right wrist pain has been attributed to 
degenerative joint disease.

4.  Degenerative joint disease of the veteran's right wrist 
is not related to the veteran's period of active service.


CONCLUSION OF LAW

Right wrist pain was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for right wrist pain.  In a rating 
decision dated September 1999, the RO denied the veteran 
entitlement to this benefit, and thereafter, the veteran 
appealed the RO's decision.

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  VA has indicated that, with the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a supplemental 
statement of the case issued in July 2001, the RO informed 
the veteran of the provisions of the new law and considered 
his claim pursuant thereto.  As explained in greater detail 
below, prior to the enactment of that law, the RO undertook 
all development necessary to comply with the notification and 
assistance requirements of the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, after the veteran 
filed his claim for service connection for, in part, joint 
pain, the RO informed the veteran by letter dated October 
1998 that he should submit medical evidence showing in-
service and post-service treatment, non-medical evidence 
showing time lost from work and changes in physical 
appearance, abilities and mental or emotional attitude, and 
lay statements that might support his claim, and indicate 
whether he participated in a Gulf Health Registry.

In addition, in a rating decision dated September 1999, a 
letter notifying the veteran of that decision, a statement of 
the case issued in May 2000, and a supplemental statement of 
the case issued in July 2001, the RO informed the veteran of 
the reasons for which his claim had been denied and of the 
evidence still needed to substantiate his claim, notified him 
of all regulations pertinent to his claim, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
treatment records.  In addition, the RO developed the medical 
record to the extent necessary to decide the veteran's claim 
by affording him multiple VA examinations of his joint 
complaints.  The veteran has not since indicated that there 
is any other outstanding evidence that should be secured in 
support of his claim and he has not challenged the adequacy 
of the VA examinations. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks service connection for right wrist pain.  
In written statements submitted during the pendency of this 
appeal and during hearings held before a hearing officer in 
December 2000 and the undersigned Board Member in July 2002, 
the veteran asserted that he did not injure his right wrist 
in service and began to experience right wrist pain in 1991 
to 1992, after he returned from the Persian Gulf.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection for arthritis may be 
presumed if arthritis is shown to have manifested to a degree 
of ten percent within one year of separation from service.  
38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 67792-67793 
(2002), 3.309(a) (2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

With regard to claims for service connection under 38 
U.S.C.A. § 1117, based on service in the Persian Gulf, the 
law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 

* * *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2002).   

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue, neurologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower), and neuropsychological signs or symptoms, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2), (3) (2002).

In this case, computerized identification information of 
record confirms that the veteran served on active duty in the 
Persian Gulf in support of Operation Desert Storm from 
October 1990 to March 1991.  According to the veteran's 
service medical records, during this time period, the veteran 
did not express right wrist complaints, and examiners did not 
note any right wrist abnormalities.

Following discharge, in 1998, the veteran began to complain 
of right wrist pain, including during VA outpatient treatment 
and while participating in VA's Gulf War Antibiotic Study.  
However, during a VA joints examination conducted in April 
1999, an examiner attributed that pain to a known clinical 
diagnosis.  After the veteran reported that he had had right 
wrist pain since 1991 or 1992, the examiner noted tenderness 
and limitation of motion of the right wrist and conducted x-
rays, which revealed a bone island involving the right distal 
radius.  The examiner then diagnosed degenerative joint 
disease of the right wrist with a bone narrowing in the right 
wrist.  He did not relate this disease to the veteran's 
period of active service.

Based on the VA examiner's diagnosis and failure to link the 
veteran's right wrist disorder to his period of active 
service, service connection for right wrist pain may not be 
granted on a direct basis under 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002), or on a presumptive basis under 38 
U.S.C.A § 1117 (West 1991 & Supp. 2002).  A medical 
professional has attributed the veteran's right wrist pain to 
degenerative joint disease, but has not linked this disease 
to the veteran's period of active service.  There is simply 
no evidence other than the veteran's own assertions 
establishing that he currently has a right wrist disorder 
that is related to his period of active service.  
Unfortunately, the veteran's assertions in this regard are 
insufficient to establish the necessary nexus between a 
current disability and service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).   

In light of the findings noted above, the Board concludes 
that right wrist pain was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine in this case.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt may not be resolved in the veteran's 
favor.  Rather, the preponderance of the evidence is against 
the veteran's claim; therefore, the claim must be denied.  


ORDER

Service connection for joint pain of the right wrist, 
including as due to an undiagnosed illness, is denied.


REMAND

The issue certified for appeal are noted on the title page of 
this decision.  However, the record raises another 
jurisdictional matter for the Board to address that is 
unrelated to the issue on appeal. 

In a rating decision dated April 2002, the RO denied the 
veteran service connection for chronic fatigue syndrome, 
including as due to an undiagnosed illness.  Thereafter, in a 
written statement received in July 2002, the veteran's 
representative filed a notice of disagreement with the RO's 
decision.  The RO has not yet responded, however, by issuing 
a statement of the case listing entitlement to service 
connection for chronic fatigue syndrome, including as due to 
an undiagnosed illness, as an issue on appeal.

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2002); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Archbold v. Brown, 9 Vet. App. 124 (1996); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  On Remand, the RO has the 
opportunity to cure this defect.  Thereafter, the Board will 
adjudicate this particular claim only if the veteran perfects 
his appeal of this claim in a timely manner.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim). 

This claim is REMANDED to the RO for the following 
development:

The RO should provide the veteran and his 
representative with a statement of the 
case addressing the issue of entitlement 
to service connection for chronic fatigue 
syndrome, including as due to an 
undiagnosed illness.  The RO should 
advise the veteran to perfect his appeal 
of the RO's denial of this issue if he 
wishes the Board to consider it on 
appeal.    

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the RO's April 
2002 rating decision. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



